                        UNITED STATES DISTRICT COURT

                 FOR THE WESTERN DISTRICT OF LOUISIANA

                              SHREVEPORT DIVISION

GREGORY WAYNE MYLES                               CIVIL ACTION NO. 18-1470-P

VERSUS                                            JUDGE DOUGHTY

JAMES E. STEWART, ET AL.                          MAGISTRATE JUDGE HORNSBY

                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, and noting the lack

of written objections filed by Plaintiff and determining that the findings are correct under

the applicable law;

       IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff’s civil rights

claims seeking monetary damages for his allegedly unconstitutional conviction and

sentence be DISMISSED WITH PREJUDICE as frivolous under 28 U.S.C. § 1915(e)

until such time as the Heck conditions are met.

       IT IS FURTHER ORDERED that Plaintiff’s civil rights claims against District

Attorney James E. Stewart, Jr., Assistant District Attorney William C. Gaskins, the Caddo

Parish District Attorney’s Office, Judge Emanuel, the First Judicial District Court, Clerk

of Court Mike Spence, and Assistants Mallory A. Richard and Dannie Dougharty be

DISMISSED WITH PREJUDICE as frivolous under 28 U.S.C. § 1915(e).
       IT IS FURTHER ORDERED that this action—insofar as it seeks the dismissal of

the criminal conviction and sentence and his immediate release—be DISMISSED for

failing to state a claim for which relief may be granted pursuant to Section 1983.

       THUS DONE AND SIGNED, in chambers, in Monroe, Louisiana, on this 20th day

of December, 2019.




                                           ______________________________________
                                                  TERRY A. DOUGHTY
                                             UNITED STATES DISTRICT JUDGE
